COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
DON PENDERGRASS,                                       )
                                                                              )            
No.  08-03-00132-CV
Appellant,                          )
                                                                              )                 Appeal from the
v.                                                                           )
                                                                              )             
327th District Court
JULIUS LOWENBERG d/b/a
JULIUS                 )
LOWENBERG CONSTRUCTION,                     )         of El Paso County,
Texas
                                                                              )
Appellee.                           )              
(TC# 2001-4014)
                                                                              )
 
 
MEMORANDUM   OPINION
 
Pending before the
Court is a joint motion to dismiss this appeal and a motion by Appellant=s attorney, Daniel Malone, to withdraw
as counsel.
Tex.R.App.P.
42.1(a)(2)(A) states:
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
                                                              .               .               .
 
(2)        By Agreement.  In accordance with an agreement signed by the
parties or their attorneys and filed with the clerk, the court may:
 
(A)       render judgment effectuating the parties= agreements . . . .
 
Tex.R.App.P.
42.1(a)(2)(A).  The parties have complied
with the requirements of 




Rule 42.1(a)(2).  The Court has considered this cause on the
parties= motion and
concludes the motion should be granted and the appeal should be dismissed.  We therefore dismiss the appeal with
prejudice as to all parties and order all costs be paid by the Appellant.  See Tex.R.App.P.
42.1(d).  Accordingly, we also deny Mr.
Malone=s motion
as moot.
 
 
 
July
29, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.